 In the Matter of SAMPSEL TIME CONTROL,INC.andDISTRICT 50, UNITEDMINE WORKERS OFAMERICA, A. F. L.Case No. 13-R-3445 -Decided May 29, 1946Mr. James A.Mazzulla,of Chicago,Ill., for the Company.Messrs.JosephMarchesiandRobert Foley,ofPeru,Ill.,for theUMWA.Mr. Frank Geraci,of Oglesby,Ill.,for the CIO.Mr. John H. Wood,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petitionduly filed byDistrict 50,United Mine Workers ofAmerica, A. F. L., herein called the UMWA, allegingthat a questionaffecting commerce had arisen concerning the representation of em-ployees of Sampsel Time Control,Inc.,SpringValley,Illinois,hereincalled the Company,the National Labor Relations Board provided for anappropriate hearing upon due notice beforeLeon A.Rosell,Trial Exam-iner.The hearing was held atLaSalle,Illinois,on April 4, 1946. TheCompany, the UMWA,and InternationalUnionofMine Mill andSmelterWorkers, CIO,hereincalled the CIO,appeared and par-ticipated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearingon the issues.At thehearing,the Company moved(a) to dismiss thepetitionand (b) to deny to CIO a placeon the ballot in the event ofa Board directed election.The Trial Examinerreferred these motionsto the Board.For reasons stated hereinafter,both motions are herebydenied.The Trial Examiner'srulingsmade at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were affordedfull opportunity to file briefs with the Board.'The International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers ofAmerica, Local Union, No 159 (AFL), which was served with notice of hearing, filed awaiver and disclaimer of any interest in this proceeding.68 N L R B, No 54696966--46- 28419 420DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSampsel Time Control,Inc., is an Illinois corporation engaged in themanufacture of time controls and pump switches at its plant in SpringValley,Illinois.During theyear 1945, the Companypurchased rawmaterials valued in excessof $100,000, of which more than 60 percentwas transported to its plant from points outside the State of Illinois.During the sameyear, the Companysold products valued at more than$1,000,000, of which at least 80 percent was shipped to points outsidethe State.The Companyadmits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50,UnitedMineWorkers of America, affiliated with theAmerican Federation of Labor, is a labor organization, admitting tomembership employees of the Company.InternationalUnion of Mine, Mill and Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organization,admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the UMWAas the exclusive bargaining representative of its productionand main-tenance employees until the UMWA has been certified by the Boardin an appropriate unit.A statementof a Board agent, introduced into evidence at the hearing,indicates that theUMWA represents a substantial number of em-ployeesin the unit hereinafter found appropriate.2SThe Field Examiner reported that the UMWA submitted 300 authorization cards,that, of these, 107 were signed by production and maintenance employees, 14 byassistantforemen, and 7 by foremen, all of whom were listed on the Company's pay roll of January 20,1946At the hearing, the UMWA submitted 11 additional cards which, however, werenot checked against a company pay roll. There are approximately 348 employeesin the allegedappropriate unit.The Company contends that the UMWA's showing of interest was not substantial inview of the fact that 21 of the cards submitted were signed by foremenand assistant foremenwho, the Company argues, should be excluded from the unit. Insofar asthe assistant foremenare concerned, we have included all but 3 in our unit finding However, under any method ofcomputation, it is entirely clear that the UMWA has submitted evidence of representation. SAMPSEL TIMECONTROL, INC.421We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IVTHE APPROPRIATE UNITThe UMWA seeks a unit consisting of all the Company's produc-tion and maintenance employees, includingclassA, B, and C in-spectors, plant clerical employees, truck drivers, watchmen-janitors, as-sistant foremen,3 and assistant foreladies, but excluding office clericalemployees, planning department employees,engineeringdepartment em-ployees, foremen, foreladies, first aid nurses, assistant superintendents,superintendents, and executives. The CIO and the Company generallyagree to the appropriateness of the aforesaid unit and the sole disagree-ment among them relates to the categories of employees discussed herein-after.Class A inspectors :Both the UMWA and the CIO would includeall class A, B, and C inspectors in the unit whereas the Company, whileagreeing to the inclusion of class B and C inspectors, contends that themore highly skilled class A inspectors should be excluded. Class C in-spectors check rawmaterialspurchased by the Company,classB in-spectors check subassemblies of the Company's products, and class Ainspectorsmake the final inspection of the finished products. None ofthe inspectors has any supervisory authority or duties. Although thework of class A inspectors requires greater technical skill and knowledgethan that of inspectors in classes B and C, we believe that all threeclassesof inspectors have a community of interest which requires that they beplaced in the same bargaining unit.We shall include all inspectors inthe unit .4Plant clericals:The UMWA seeks to include in the unit nineclerkswho keep work cards and records of production and materialmovements at desks on the plant floor in the production, receiving, ship-ing,and repair departments. The Company and the CIO wish toby at least 30 percent of the employees in the appropriate unit. This is sufficient to satisfytheBoard'sadministrative requirements.The Field Examiner reported that the CIO submitted 150 authorization cards, of which86 bore thenames of employees appearing on the Company's aforesaid pay roll.Of these 86cards, 25 were signed in 1943, 48 in 1944, and 13 in 1945.As previouslystated, the Companyat the hearing moved that the CIO be denieda placeon the ballot in any election orderedby theBoard on the ground that the 13 cards signed during 1945 constitute an insufficientshowing of interest.We find no merit in this contention because it is well established that anintervening union need not show a substantial interest to be accorded a place on the ballotSeeMatterof Triangle Hosiery Company, Inc,65 N. L R. B. 69,Matter of Celanese Corpora-tionof America,56 N L. R B 447.3Except for three assistant foremen specificallyexcluded byagreement of all the parties,as stated below.4Matter of General Cigar Co., Inc.,64N. L.R.B. 300;Matter of Frick Company,63N L. R B.837;Matter of Ideal Roller & Manufacturing Company, Inc.,60 N. L. R. B. 1105. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclude them.These employees work under the supervision of pro-duction and maintenance department foremen.As in other cases involving plant clerks, in the absence of agreementamong the parties to exclude them, we shall include the plant clericalemployees in the unit.5Watchmen-janitors:Both the UMWA and the CIO wish to in-clude the Company's five watchmen-janitors; the Company assertsthat they should be excluded because of their responsibility for plantprotection.The watchmen-janitors are neither armed nor deputized forthe performance of their duties which include inspection of the Com-pany's property for fire and other hazards, checking the plant's en-trances and exits during the hours of employee arrival and departure,maintenance of the plant heating system, and other ordinary janitorialduties.We shall include them 6Truck drivers :Both unions wish to include the Company's threetruck drivers in the unit, whereas the Company wants them excluded.The employees in question are engaged in transporting materials andfinished products to and from the Company's warehouses and in load-ing and unloading the trucks. The only union which customarily repre-sents track drivers separately has filed a waiver and disclaimer of anyinterest in this proceeding and inasmuch as this leaves these employeeswithout any possibility of representation, we shall include them.Assistant foremen:The parties are in agreement that 3 of the Com-pany's assistant foremen who spend all their time supervising rank andfile production workers, should be excluded from the unit, but theUMWA and CIO object to the exclusion of 15 other assistant foremen,who devote a substantial part of their time to manual work. The Com-pany wishes to have all assistant foremen excluded as supervisoryemployees.The 15 assistant foremen about whom there was no agreement at thehearing may be divided into 2 groups according to the proportion of timespent on direct production work; 11 of the employees are so engagedmore than 50 percent of their time, while 4 normally spend no more than20 percent of their time in this way. Assistant foremen of both groupssupervise from 6 to 10 employees. The decisive factor, however, is,as the recordveryclearly reveals, that none of these assistant foremenhas the authority to change or effectively to recommend a change in thestatus of his subordinates..The assistant foremen report to higher officialscircumstances which might affect such status ; however, decisions on thesereports are made finally by department superintendents and personnelMatter of Jasper Chair Company, 63 N. L.R B632,Matter of Goodman ManufacturingCompany,58N. L. R. B. 531.6Matter of Andrew Jergens Company,64N L R. B 989;Matter of E I. du Pont deNemours & Company Inc.,RayonDivision,62N.L.R.B 146,Matter of Ideal Roller &Manufacturing Company,supra. SAMPSEL TIME CONTROL, INC.423officials who give no weight to recommendations which assistant fore-men might attach to their reports. In view of the foregoing, we findthat these assistant foremen are not supervisors within the Board'scustomary definition.We shall include them in the unit, with the ex-ception of the 3 assistant foremen? who, all parties agree, should be ex-cluded from the unit.Assistant foreladies :The UMWA and the CIO both seek the in-clusion in the unit of the assistant foreladies, but this is opposedby the Company. These employees assist the foreladies who are re-sponsible for the supervision of the women operators of the Company'sseveral assembly lines.As stated above, the parties have agreed to ex-clude the foreladies from the unit.All the assistant foreladies spendfrom 50 to 100 percent of their time on production work. When notengaged in direct production work, they help the foreladies with thetechnical problems of assembly line production.None of the assistantforeladies, however, has the authority to change or effectively to recom-mend a change in the status of rank and file employees.We find thatthe assistant foreladies are not supervisory employees within the Board'sdefinition.We shall, therefore, include them.We find that all the Company's production and maintenance employees"including class A, B, and C inspectors, plant clerical employees, truckdrivers, and watchmen-janitors, but excluding planning department em-ployees, engineering department employees, office clerical employees, first-aid nurses, foremen, foreladies, assistant superintendents, superintend-ents, executives, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,4Anton Blackard, Dept. 30, Donovan Rhea,Dept.60, and Hollie Leonard, Assembly Dept.9This includes assistant foreladies and assistant foremen except assistant foremen, Blackard,Rhea, and Leonard, who are excluded. 424DECISIONS OF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Sampsel Time Con-trol, Inc., Spring Valley, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by District 50, United Mine Workers of America,AFL, or by International Union of Mine, Mill and Smelter Workers,CIO, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.